UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7995


ALLEN WRIGHT,

                Plaintiff - Appellant,

          v.

DR. BEARDEN; DR. MOORE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:11-cv-03307-TLW)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Wright, Appellant Pro Se. Christopher R. Antley, DEVLIN &
PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Allen      Wright    appeals     the    district       court’s     orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, denying his

motion for extension of time to file a notice of appeal, and

denying his Fed. R. Civ. P. 59(e) and Fed. R. Civ. P. 60(b)

motions.      Limiting    our    review     to    the    issues   raised     in   the

informal brief, see 4th Cir. R. 34(b), we affirm the district

court’s    orders.       Wright    v.     Bearden,       No.    1:11-cv-03307-TLW

(D.S.C. Oct. 2, 2012; dated Nov. 2, 2012, entered Nov. 5, 2012).

We   dispense   with    oral    argument    because       the   facts   and   legal

contentions     are   adequately    presented       in   the    materials     before

this court and argument would not aid in the decisional process.



                                                                            AFFIRMED




                                        2